NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 NORMAN DOUGLAS DIAMOND,                         No. 15-55334

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-08042-GHK-
                                                 AGR
   v.

 UNITED STATES OF AMERICA,                       MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Norman Douglas Diamond appeals pro se from the district court’s judgment

dismissing his damages action arising from various interactions with defendant

involving his federal income taxes. We have jurisdiction under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, to the extent
Diamond requests oral argument in his opening brief, that request is denied.
We review de novo a dismissal for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6), Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th

Cir. 2004), and for lack of subject matter jurisdiction, Harger v. Dep’t of Labor,

569 F.3d 898, 903 (9th Cir. 2009). We affirm.

      The district properly dismissed Diamond’s second cause of action for

unauthorized disclosures of his social security number because the disclosures at

issue were expressly authorized by statute. See 26 U.S.C. § 6103(h)(4)(A)

(providing that a return or return information may be disclosed in a “judicial or

administrative proceeding pertaining to tax administration” if the taxpayer is a

party to the proceeding). Contrary to Diamond’s contention, this disclosure

authorization does not apply only when disclosures are made under seal.

      The district court properly dismissed the remaining causes of action for lack

of subject matter jurisdiction because Diamond failed to show an explicit waiver of

sovereign immunity. See Holloman v. Watt, 708 F.2d 1399, 1401 (9th Cir. 1983)

(waiver of sovereign immunity “must be unequivocally expressed,” and “[t]he

party who sues the United States bears the burden of pointing to such an

unequivocal waiver of immunity” (citation and internal quotation marks omitted));

see also 26 U.S.C. § 7422(a) (setting forth administrative remedy requirements for

                                          2                                   15-55334
refund actions); 26 U.S.C. § 7434(a) (providing a private right of action only

against the “person” who “willfully files a fraudulent information return”); Flora v.

United States, 362 U.S. 145, 176 (1960) (full payment of assessment required

before filing suit); Jachetta v. United States, 653 F.3d 898, 908 (9th Cir. 2011)

(“We find no evidence in . . . [42 U.S.C. § 1985] that Congress intended to subject

federal agencies to . . . § 1985 liability.”). We treat the dismissal of the claims for

lack of subject matter jurisdiction as being without prejudice. See Kelly v.

Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack

of subject matter jurisdiction should be without prejudice).

      We reject as meritless Diamond’s contentions that the district court

mishandled documents, and that Diamond was improperly denied discovery.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments, allegations, or evidence raised for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); Kirshner

v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      Diamond’s motion for leave to file a second supplemental brief (Docket

Entry No. 36) is granted. The Clerk shall file the supplemental brief (Docket Entry




                                           3                                     15-55334
No. 37).

   AFFIRMED.




               4   15-55334